DECISION OF DISMISSAL
Plaintiffs have appealed the disqualification of certain land from its assessment as farmland. The Complaint states the relief requested is "farm tax status (farm deferral) restored for years 2006, 2007  2008." There is no assertion as to the real market value.
A case management conference was held October 7, 2008. The record was left open for addition submissions. Defendant filed its information November 7, 2008. Nothing was received from Plaintiffs. The record closed on December 10, 2008.
The subject real property received, in prior years, the benefits of farm use assessment status. After receiving information that the land was no longer being farmed, Defendant disqualified 8.82 acres effective beginning with the 2006-07 tax year. Notice of that action was sent to Plaintiffs' address of record on December 28, 2005; information as to appeal rights were provided.
This matter is now before the court on Defendant's motion to dismiss on the ground that Plaintiffs failed to appeal within the 90 days required by ORS 305.280(2).1
A review of the record shows the notice was mailed to Plaintiffs on December 28, 2005. The Complaint was filed on April 28, 2008. That interval is longer than the 90 days allowed by ORS 305.280(1), which provides: *Page 2 
    "Except as otherwise provided in this section, an appeal under ORS 305.275 (1) or (2) shall be filed within 90 days after the act, omission, order or determination becomes actually known to the person, but in no event later than one year after the act or omission has occurred[.]"
Plaintiffs have not presented any fact or argument that prevents the application of that statute. Defendant's motion is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's motion to dismiss is allowed. The Complaint is dismissed.
Dated this day of January 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2005. *Page 1